Tbe opinion of tbe Court was delivered by
Knox, J.
Had tbe petition of April 4, 1854, called for the same road as that of February 20, 1854, it would doubtless have been erroneous to appoint a view upon it before tbe first viewers bad reported, or tbe appointment been vacated. But tbe two petitions did not call for the same road. They bad a common starting point, but tbe terminus of the one was “ tbe dividing line of lands of Isaac 0. Alderfer and Abraham 0. Alderfer,” whilst that of tbe other was “ upon lands of Isaac 0. Alderfer, at a point between Alderfer’s School-house and said turnpike-road in tbe township of Lower Salford aforesaid.”
, The first petition fixed tbe termination of tbe road at a particular point, whilst tbe last left it optional with tbe viewers to run tbe road, at any point they chose upon tbe lands of Alderfer, between tbe school-house and tbe turnpike-road. Tbis alteration was a material one, and disproves the identity of tbe two roads prayed for. As tbe roads were different, tbe Court of Quarter Sessions bad a discretionary power to appoint tbe second set of viewers, and we have no doubt it was properly exercised, but, whether it was or not, we cannot review it.
Decree affirmed at tbe costs of tbe appellant.